CALDWELL, Circuit Judge.
The treasurer of the state of Nebraska brought, this action' against the receiver of the Capital National Bank of Lincoln, Neb., to recover certain moneys of the state deposited in the bank before its failure. The receiver demurred to the petition on the ground that the action eoul’d not be maintained in the name of the treasurer of the state, but that it must be brought in the name of the state, and the court sustained the demurrer. Thereupon, by leave of the court, the name of the state was substituted for that of the treasurer as the plaintiff in the action, and the cause was prosecuted to final judgment, which was affirmed at the present term of this court. McDonald v. Nebraska (at the present term) 101 Fed. 171. This writ of error, which was sued out by the treasurer of state to prevent a possible failure of justice in the event this court should hold that the state was not the proper plaintiff,in the action, is therefore dismissed.